                                          Case 5:16-cv-03260-BLF Document 628 Filed 07/23/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            ORDER RE: REDACTION OF ORDER
                                   9             v.                                         GRANTING IN PART AND DENYING
                                                                                            IN PART DEFENDANTS’ MOTION TO
                                  10     ALPHABET INC., et al.,                             QUASH TRIAL SUBPOENAS
                                  11                    Defendants.                         [Re: ECF 627]
                                  12
Northern District of California
 United States District Court




                                  13          The Court’s Order Granting in Part and Denying in Part Defendants’ Motion to Quash

                                  14   Trial Subpoenas (ECF 627) has been filed provisionally under seal because it contains information

                                  15   that the Court previously allowed to be filed under seal due to its highly confidential and business-

                                  16   sensitive nature. The parties shall meet and confer no later than July 30, 2019 and submit

                                  17   proposed redactions to the Court’s order (to the extent any redaction is required), as well as

                                  18   supporting declaration(s) and a proposed order. If no proposed redactions are received by

                                  19   11:59 p.m. on July 30, 2019, the Court shall unseal the order in its entirety.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 23, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
